






Exhibit 10.2


THIRD AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF SEPTEMBER 27, 2012
AMONG
CARRIZO OIL & GAS, INC.,
AS BORROWER,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO





--------------------------------------------------------------------------------




THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) dated as of
September 27, 2012, among CARRIZO OIL & GAS, INC., a Texas corporation (the
“Borrower”); the Lenders listed on the signature pages hereto; and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
WHEREAS, the Borrower, the Administrative Agent, the Existing Lenders (as
defined below) and the other Agents party thereto are parties to that certain
Credit Agreement dated as of January 27, 2011 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), pursuant to which
the Existing Lenders have made certain credit and other financial accommodations
available to and on behalf of the Borrower;
WHEREAS, the Borrower has requested that the Lenders agree to increase the
Borrowing Base under the Credit Agreement, and the Lenders are willing to do so
on the terms and subject to the conditions set forth herein;
WHEREAS, certain financial institutions not previously party to the Credit
Agreement (each a “New Lender”) have agreed to become a party to the Credit
Agreement as Lenders pursuant to the terms hereof;
WHEREAS, the Lenders party to the Credit Agreement prior to the effectiveness of
this Third Amendment (the “Existing Lenders”) wish to reallocate the
Commitments, Aggregate Maximum Credit Amount and Revolving Credit Exposures
pursuant to the terms hereof in order to allow the New Lenders to acquire an
interest in the Commitments, Aggregate Maximum Credit Amount and Revolving
Credit Exposures, and in order to effect such reallocation, the Existing Lenders
have agreed to assign certain percentages of their rights and obligations under
the Credit Agreement as Lenders to the New Lenders pursuant to the terms hereof;
WHEREAS, the Borrower has (i) informed the Administrative Agent that it proposes
to sell certain Oil and Gas Properties separately identified to the
Administrative Agent (the “Specified Properties”), which sale would trigger a
reduction in the Borrowing Base pursuant to Section 9.11(d) of the Credit
Agreement, and (ii) requested that all of the Lenders waive, and all of the
Lenders have agreed to waive, such reduction in light of the Scheduled
Redetermination being effected pursuant to this Third Amendment; and
WHEREAS, the Borrower has requested that the Majority Lenders amend certain
provisions of the Credit Agreement, and the Majority Lenders are willing to do
so on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this Third Amendment, and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1

--------------------------------------------------------------------------------




Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Third Amendment. Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.02. Section 1.02 is hereby amended by deleting
the defined terms “Agreement” and “Current Production” and replacing them with
the following:
“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment dated as of March 26, 2012, that certain Second Amendment dated as of
September 4, 2012 and that certain Third Amendment dated as of September 27,
2012, as the same may from time to time be further amended, modified,
supplemented or restated.
‘Current Production’ means, for each month, the lesser of (a) the highest of the
most recent three (3) prior months’ production volume of crude oil, natural gas
liquids and natural gas, of the Borrower and the Restricted Subsidiaries and (b)
the internally forecasted production of crude oil and natural gas, calculated on
a natural gas equivalent basis, of the Borrower and the Restricted Subsidiaries
for each month for the next 60 months.”
2.2    Amendments to Section 9.15(a)(i). Section 9.15(a)(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
(i)    Hedge Agreements in respect of commodities (A) with an Approved
Counterparty and (B) the notional volumes for which (when aggregated with other
commodity Hedge Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Hedge Agreements) do not exceed, as of
the date such Hedge Agreement is executed or at any time during the term of this
Agreement, the percentage set forth below of the Credit Parties’ Current
Production for each month during the period during which such Hedge Agreement is
in effect, for each of crude oil, natural gas liquids and natural gas,
calculated separately:
Calendar Year Hedged (relative to measurement date)
Percentage Limitation
Oil
NGL's/Gas
Months 1-24
100%
100%
Months 25-36
75%
75%
Months 37-60
50%
50%



No Hedge Agreement in respect of commodities shall have a tenor of longer than 5
years. For purposes of the foregoing volume limitations, floors and puts shall
be disregarded.”



2

--------------------------------------------------------------------------------




Section 3.    New Lenders and Reallocation of Commitments. The Lenders have
agreed among themselves to reallocate the Commitments, Aggregate Maximum Credit
Amount and Revolving Credit Exposures and to, among other things, allow the New
Lenders to become parties to the Credit Agreement as Lenders by acquiring an
interest in the Commitments, Aggregate Maximum Credit Amount and Revolving
Credit Exposures. Each of the Administrative Agent and the Borrower hereby
consents to (a) the reallocation of the Commitments, Aggregate Maximum Credit
Amount and Revolving Credit Exposures and (b) each New Lender’s acquisition of
an interest in the Commitments, Aggregate Maximum Credit Amount and Revolving
Credit Exposures. The assignments by the Existing Lenders necessary to effect
the reallocation of the Commitments, Aggregate Maximum Credit Amount and
Revolving Credit Exposures and the assumptions by the New Lenders necessary for
such New Lenders to acquire such interests are hereby consummated pursuant to
the terms and provisions of this Section 3 of this Third Amendment and Section
12.04(b) of the Credit Agreement, and the Borrower, the Administrative Agent and
each Lender, including each New Lender, hereby consummates such assignment and
assumption pursuant to the terms, provisions and representations of the
Assignment and Assumption attached as Exhibit G to the Credit Agreement as if
each of them had executed and delivered an Assignment and Assumption (with the
Effective Date, as defined therein, being the Third Amendment Effective Date (as
defined below)); provided that (i) the Administrative Agent hereby waives the
$3,500 processing and recordation fee set forth in Section 12.04(b)(ii)(C) with
respect to such assignments and assumptions, (ii) any New Lender that is a
Foreign Lender shall have delivered to the Borrower (with a copy to the
Administrative Agent) the documentation required pursuant to Section 5.03(e). On
the Third Amendment Effective Date and after giving effect to such assignments
and assumptions, the Applicable Percentage and Maximum Credit Amount of each
Lender shall be as set forth on Annex I to this Third Amendment. Each Lender
hereby consents and agrees to the Applicable Percentages and Maximum Credit
Amounts as set forth on Annex I of this Third Amendment. With respect to the
foregoing assignments and assumptions, in the event of any conflict between this
Section 3 of this Third Amendment and Section 12.04(b) of the Credit Agreement,
this Section 3 of this Third Amendment shall control.


Section 4.    Borrowing Base Increase. The Lenders and the Borrower agree that,
from and after the Third Amendment Effective Date until the next redetermination
of the Borrowing Base, the amount of the Borrowing Base shall be $365,000,000.
This provision does not limit the right of the parties to initiate interim
redeterminations of the Borrowing Base in accordance with Section 2.07(b) or
further adjustments pursuant to Section 2.07(e), Section 2.07(f), Section
8.12(c) or Section 9.11. This Section 4 constitutes notice of the redetermined
Borrowing Base in accordance with Section 2.07(d) of the Credit Agreement.
Section 5.    Waiver. The Lenders hereby waive the requirement that the
Borrowing Base be reduced pursuant to Section 9.11(d) as a result of the sale of
the Specified Properties and agree that the consideration received in respect of
the sale of the Specified Properties shall be disregarded for purposes of all
calculations made under Section 9.11(d) from and after the Third Amendment
Effective Date which involve aggregating the consideration received in respect
of sales of Oil and Gas Properties. The foregoing waiver is hereby granted to
the extent and only to the extent specifically stated in the foregoing sentence
and for no other purpose and shall not be deemed to (a) be a consent or
agreement to, or waiver or modification of, any other term or condition of the
Credit Agreement, any other Loan Document or any of the

3

--------------------------------------------------------------------------------




documents referred to therein, (b) except as expressly set forth herein, impair
or prejudice any right or rights which the Administrative Agent or the Lenders
may now have or may have in the future under or in connection with the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Granting the waiver set forth in
this Section 5 does not and should not be construed to be an assurance or
promise that waivers will be granted in the future.
Section 6.    Conditions Precedent. This Third Amendment shall become effective
on the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (such date, the “Third Amendment Effective
Date”):
6.1    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Third Amendment Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement.
6.2    The Administrative Agent shall have received from the all of the Lenders
and the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Third Amendment signed on behalf of such Person.
6.3    The Administrative Agent shall have received Notes executed by the
Borrower for each Lender requesting one at least two days prior to the Third
Amendment Effective Date.
6.4    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Third Amendment.
6.5    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require in connection
with the transactions contemplated hereby.
The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 7.    Miscellaneous.
7.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
7.2    Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) acknowledges the terms of this Third Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full

4

--------------------------------------------------------------------------------




force and effect as expressly amended hereby and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Third Amendment:
(i)    all of the representations and warranties of the Borrower and the
Guarantors contained in the Loan Documents are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, and
(ii)    no Default or Event of Default has occurred and is continuing.
7.3    Loan Document. This Third Amendment is a Loan Document.
7.4    Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
7.5    NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
7.6    GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
7.7    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of- pocket costs and reasonable expenses incurred in connection with this
Third Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
7.8    Severability. Any provision of this Third Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
7.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
[SIGNATURES BEGIN NEXT PAGE]



5

--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.


BORROWER:        
CARRIZO OIL & GAS, INC.




By: /s/ Paul F. Boling
Paul F. Boling Chief Financial Officer,
Vice President, Secretary and Treasurer

Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



LENDERS:        
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender




By: /s/ Greg Smothers    
Name: Greg Smothers
Title: Director
 

Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender




By: /s/ David Gurghigian    
Name: David Gurghigian
Title: Managing Director




By: /s/ Sharada Manne    
Name: Sharada Manne
Title: Managing Director



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



ROYAL BANK OF CANADA, as a
Lender




By: /s/ Mark Lumpkin, Jr.    
Name: Mark Lumpkin, Jr.
Title: Authorized Signatory



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



CAPITAL ONE, N.A., as a Lender




By: /s/ Robert James    
Name: Robert James
Title: Vice President



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



COMPASS BANK, as a Lender




By: /s/ Ann Van Wagener    
Name: Ann Van Wagener
Title: Vice President



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



REGIONS BANK, as a Lender




By: /s/ Daniel G. Steele    
Name: Daniel G. Steele
Title: Senior Vice President



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



UNION BANK, N.A., as a Lender


    
By: /s/ Damien G. Meiburger    
Name: Damien G. Meiburger
Title: Senior Vice President



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



SOCIETE GENERALE, as a Lender




By: /s/ David M. Bornstein    
Name: David M. Bornstein
Title: Director



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ Doreen Barr    
Name: Doreen Barr
Title: Director




By: /s/ Michael Spaight    
Name: Michael Spaight
Title: Associate



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        



ASSOCIATED BANK, N.A., as a Lender




By: /s/ Farhan Iqbal    
Name: Farhan Iqbal
Title: Vice President



Signature Page to Third Amendment

--------------------------------------------------------------------------------

        

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Wells Fargo Bank, National Association
12.30%
$92,216,537.67
Capital One, N.A.
11.76%
$88,218,493.15
Compass Bank
11.76%
$88,218,493.15
Credit Agricole Corporate and Investment Bank
11.76%
$88,218,493.15
Royal Bank of Canada
11.76%
$88,218,493.15
Credit Suisse AG, Cayman Islands Branch
8.55%
$64,160,958.90
Regions Bank
8.55%
$64,160,958.90
Societe Generale
8.55%
$64,160,958.90
Union Bank, N.A.
8.14%
$61,056,750.00
Associated Bank, N.A.
6.84%
$51,369,863.01
TOTAL
100.00%
$750,000,000.00






